CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports dated August 15, 2014, relating to the financial statements and financial highlights, which appear in the June 30, 2014 Annual Reports to Shareholders of Institutional Fiduciary Trust Money Market Portfolio and The Money Market Portfolio, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/ PricewaterhouseCoopers LLP San
